    Case 19-34054-sgj11 Doc 1273 Filed 10/23/20                       Entered 10/23/20 10:59:42             Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.




Signed October 22, 2020
______________________________________________________________________




                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE NORTHERN DISTRICT OF TEXAS
                                           DALLAS DIVISION

                                                                       §
     In re:                                                            § Chapter 11
                                                                       §
     HIGHLAND CAPITAL MANAGEMENT, L.P., 1                              § Case No. 19-34054-sgj11
                                                                       §
                                          Debtor.                      § Related to Docket No. 1089

       ORDER APPROVING DEBTOR’S SETTLEMENT WITH (A) THE REDEEMER
     COMMITTEE OF THE HIGHLAND CRUSADER FUND (CLAIM NO. 72), AND (B) THE
      HIGHLAND CRUSADER FUNDS (CLAIM NO. 81), AND AUTHORIZING ACTIONS
                          CONSISTENT THEREWITH

                Upon the Motion for Entry of an Order Approving Settlement with (A) the Redeemer

     Committee of the Highland Crusader Fund (Claim No. 72), and (B) the Highland Crusader Funds

     (Claim No. 81), and Authorizing Actions Consistent Therewith [Docket No. 1089] (the

     “Motion”) 2 filed by the above-captioned debtor and debtor-in-possession (the “Debtor”); and this


     1
       The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
     address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
     2
         Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.



     DOCS_NY:41107.8 36027/002
Case 19-34054-sgj11 Doc 1273 Filed 10/23/20             Entered 10/23/20 10:59:42         Page 2 of 2




Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and this Court

having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court

having found that venue of this proceeding and the Motion in this District is proper pursuant to

28 U.S.C. §§ 1408 and 1409; and this Court having found that the relief requested in the Motion

is in the best interests of the Debtor’s estate, its creditors, and other parties-in-interest; and this

Court having found that the Debtor’s notice of the Motion and opportunity for a hearing on the

Motion were appropriate under the circumstances and no other notice need be provided; and this

Court having reviewed the Motion, any and all other documents filed in support of the Motion,

and the UBS Objection; and this Court having held an evidentiary hearing October 20, 2020,

where it assessed the credibility of the witnesses, considered the evidence admitted into the

record, and determined that the legal and factual bases set forth in the Motion and at the hearing

on the Motion establish good cause for the relief granted herein; and upon overruling any

objections to the Motion; and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1.       The Motion is GRANTED as set forth herein.

        2.       The Settlement, attached as Exhibit 1 to the Morris Declaration, is approved in all

respects pursuant to Bankruptcy Rule 9019.

        3.       The UBS Objection is overruled in its entirety.

        4.       The Debtor and its agents are authorized to take any and all actions necessary or

desirable to implement the Settlement without need of further Court approval or notice.

        5.       The Court shall retain jurisdiction with respect to all matters arising from or

relating to the implementation, interpretation, and enforcement of this Order


                                    ### END OF ORDER ###


                                                  2
DOCS_NY:41107.8 36027/002
